                 Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 1 of 23




 1                                                           The Honorable Richard A. Jones

 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9   ROYAL J. O’BRIEN,                               NO. 2:19-cv-01625-RAJ
10                    Plaintiff,                     PLAINTIFF’S RESPONSE TO
                                                     MICROSOFT CORPORATION’S
11           v.                                      MOTION TO DISMISS COMPLAINT
                                                     UNDER RULE 12(b)(6)
12   MICROSOFT CORPORATION,
                                                     NOTED ON MOTION CALENDAR:
13                    Defendant.                     December 6, 2019
14                                                   ORAL ARGUMENT REQUESTED
15
16
17
18
19
20
21
22
23
24
25

     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S           Williams, Kastner & Gibbs PLLC
                                                               601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6)           Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                       (206) 628-6600

     6980989.3
                 Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 2 of 23




 1

 2                                                 TABLE OF CONTENTS
 3
 4
     I.      INTRODUCTION ....................................................................................................... 1
 5   II.     STATEMENT OF ISSUE TO BE DECIDED .............................................................. 2
     III.    FACTUAL BACKGROUND ...................................................................................... 2
 6
             A.   Content of O’Brien’s Complaint for Patent Infringement. ................................. 4
 7   IV.     DISCUSSION.............................................................................................................. 9
 8           A.   O’Brien’s Direct Infringement Allegations Go Beyond the Requirements of
                  Controlling Federal Circuit Authority. .............................................................. 9
 9           B.   O’Brien has Agreed with Microsoft to Withdraw his Intentional Infringement
                  Claim Without Prejudice. ................................................................................16
10   V.      ALTERNATIVE MOTION ........................................................................................16
11   VI.     EVIDENCE RELIED UPON ......................................................................................17
     VII.    CONCLUSION...........................................................................................................17
12
13
14
15
16
17
18
19
20
21
22
23
24
25

     TABLE OF CONTENTS - i                                                                  Williams, Kastner & Gibbs PLLC
                                                                                            601 Union Street, Suite 4100
     (2:19-cv-01625-RAJ)                                                                    Seattle, Washington 98101-2380
                                                                                            (206) 628-6600

     6980989.3
                 Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 3 of 23




 1                                              TABLE OF AUTHORITIES
 2
                                                                                                                           Page(s)
 3   FEDERAL CASES

 4   Ashcroft v. Iqbal,
        556 U.S. 662 (2009)................................................................................................ 9, 10, 13
 5
     Avago Techs. Gen. IP (Singapore) PTE Ltd. v. Asustek Computer, Inc.,
 6      No. 15-CV-04525-EMC, 2016 WL 1623920 (N.D. Cal. Apr. 25, 2016) ............................ 12
 7
     Balistreri v. Pacifica Police Dept.,
 8      901 F.2d 696 (9th Cir.1990) .............................................................................................. 16

 9   Bell Atlantic Corporation v. Twombly,
         550 U.S. 544 (2007)................................................................................................ 9, 10, 13
10
     Conley v. Gibson,
11      355 U.S. 41, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957) .................................................................. 16
12   Disc Disease Solutions Inc. v. VGH Solutions, Inc.,
13      888 F.3d 1256 (Fed. Cir. 2018) .................................................................................. passim

14   Fields v. Dep’t of Pub. Safety,
         911 F. Supp. 2d 373 (M.D. La. 2012) (Jackson, J.)..............................................................9
15
     Gonzales v. Kay,
16      577 F.3d 600 (5th Cir. 2009) ......................................................................................... 9, 10
17   Hologram USA, Inc. v. Pulse Evolution Corp.,
        No. 14-cv-0772-GMN-NJK, 2016 WL 199417 (D. Nev. Jan. 15, 2016) ............................ 12
18
19   In re Bill of Lading Transmission & Processing Sys. Patent Litig.,
         681 F.3d 1323 (Fed. Cir. 2012) ................................................................................... 11, 13
20
     InCom Corp. v. Walt Disney Co.,
21      2016 U.S. Dist. LEXIS 71319 (C.D. Cal. Feb. 4, 2016)..................................................... 12
22   InsideSales.com, Inc. v. SalesLoft, Inc.,
         No. 2:16CV859DAK, 2017 WL 2559932 (D. Utah June 13, 2017) ................................... 12
23
24   Keniston v. Roberts,
        717 F.2d 1295 (9th Cir.1983) ............................................................................................ 16
25

     TABLE OF AUTHROITIES- ii                                                               Williams, Kastner & Gibbs PLLC
                                                                                            601 Union Street, Suite 4100
     (2:19-cv-01625-RAJ)                                                                    Seattle, Washington 98101-2380
                                                                                            (206) 628-6600

     6980989.3
                 Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 4 of 23




 1   Lifetime Indus., Inc. v. Trim-Lok, Inc.,
         869 F.3d 1372 (Fed. Cir. 2017) ......................................................................................... 13
 2
     McZeal v. Sprint Nextel Corp.,
 3     501 F. 3d 1354 .................................................................................................................. 13
 4
     Moss v. U.S. Secret Service,
 5     572 F.3d 962 (9th Cir.2009) .............................................................................................. 16

 6   Phonometrics, Inc. v. Hospitality Franchise Sys., Inc.,
        203 F.3d 790 (Fed.Cir.2000) ............................................................................................. 13
 7
     Telebrands Corp. v. Ragner Tech Corp,
 8      2016 U.S. Dist. LEXIS 114436 (D.N.J. Aug. 25, 2016) .................................................... 12
 9   Windy City Innovations, LLC v. Microsoft Corp.,
10      193 F. Supp. 3d 1109, 1115 (N.D. Cal. 2016) ................................................................... 11

11   XpertUniverse, Inc. v. Cisco Systems, Inc.,
        Case No. 17-cv-03848-RS, 2017 WL 4551519 (N.D. Cal. Oct. 11, 2017) ............... 9, 11, 12
12
     FEDERAL STATUTES
13
     35 U.S.C. § 112 ........................................................................................................................3
14
     35 U.S.C. § 271 ........................................................................................................................5
15
16   35 U.S.C. § 284 ...................................................................................................................... 15

17   RULES

18   Federal Rule of Civil Procedure 8 ............................................................................... 2, 8, 9, 12

19   Federal Rule of Civil Procedure 12 .................................................................................. passim

20   Federal Rule of Civil Procedure 84 ......................................................................................... 12
21   Federal Rule of Civil Procedure 120 ................................................................................. 3, 5, 8
22   OTHER AUTHORITIES
23
     CLDFLT.SYS (https://docs.microsoft.com/en-us/windows-
24     hardware/drivers/ifs/allocated-altitudes)............................................................................ 14

25   https://docs.microsoft.com/en-us/windows-hardware/drivers/ifs/allocated-
         altitudes ..............................................................................................................................8
     TABLE OF AUTHROITIES- iii                                                                      Williams, Kastner & Gibbs PLLC
                                                                                                    601 Union Street, Suite 4100
     (2:19-cv-01625-RAJ)                                                                            Seattle, Washington 98101-2380
                                                                                                    (206) 628-6600

     6980989.3
                 Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 5 of 23




 1   https://docs.microsoft.com/en-us/windows/win32/cfapi/cloud-filter-reference ..........................4

 2   https://docs.microsoft.com/en-us/windowshardware/drivers/ifs/installing-a-
         minifilter-driver ................................................................................................................ 15
 3
     https://docs.microsoft.com/en-us/windowshardware/drivers/install/components-
 4
         of-a-driver-package.............................................................................................................4
 5
     https://www.britannica.com/topic/Microsoft-Corporation .........................................................5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

     TABLE OF AUTHROITIES- iv                                                                     Williams, Kastner & Gibbs PLLC
                                                                                                  601 Union Street, Suite 4100
     (2:19-cv-01625-RAJ)                                                                          Seattle, Washington 98101-2380
                                                                                                  (206) 628-6600

     6980989.3
                 Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 6 of 23




 1                                                  I. INTRODUCTION

 2            Plaintiff Royal O’Brien (“O’Brien”), in his Complaint for patent infringement, has
 3   provided more than sufficient notice about how Microsoft infringes the asserted claims.
 4   O’Brien’s claims identify with specificity the accused product (CldFlt.sys and attendant
 5   software), and describe how each limitation from at least one claim of the asserted patents is
 6   satisfied. Microsoft contends this is not enough. According to Microsoft, O’Brien needed to
 7   provide not a plausible allegation of infringement but actual infringement contentions--
 8   complete with pictures and claim charts--to avoid a 12(b)(6) Motion to Dismiss. Microsoft is
 9   wrong.
10            The technology at issue here--microfilters--is not ineffably complex, but it does have its
11   own language or jargon which within its own domain is very precise. O’Brien’s identification
12   of a particular minifilter to which Microsoft has assigned an altitude is a very pointed and
13   narrow accusation1. Not satisfied with this very precise accusation, Microsoft, instead, asserts a
14   need for a claim chart including a description of where the limitations can be found in the
15   accused product, yet such a description is more than is required under controlling Federal
16   Circuit law.
17            The Federal Circuit, the circuit responsible for a uniform body of patent law, has heard
18   and pronounced on the issue of Iqbal/Twombly in the context of patent infringement. Had
19   Microsoft cited that law--it did not--Microsoft would have seen that its Motion could not be
20   supported. So, while controlling Federal Circuit authority requires only that the complaint give
21   “the defendant fair notice of what the ... claim is and the ground upon which it rests,”2 O’Brien
22   did much more than that, identifying the specific accused portion of the larger Windows®
23
     1
       A file system minifilter driver developed to the Filter Manager model must have a unique identifier called an
24   altitude that defines its position relative to other minifilters present in the file system stack. Minifilter altitudes are
     allocated by Microsoft based on minifilter requirements and load order groupa.
25   2
       Disc Disease Solutions Inc. v. VGH Solutions, Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018) (hereinafter, “VGH”)
     (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007); Bell Atlantic Corporation v. Twombly, 550 U.S. 544 (2007)).
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                                    Williams, Kastner & Gibbs PLLC
                                                                                        601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 1                                Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                                (206) 628-6600

     6980989.3
                 Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 7 of 23




 1   operating system and walking through the functionality of the accused minifilter and showing

 2   where the limitations are met. Simply put, what Microsoft wants--detailed infringement
 3   contentions--is just not required at the pleadings stage, and so, Microsoft’s motion fails.
 4                              II. STATEMENT OF ISSUE TO BE DECIDED
 5           Controlling Federal Circuit authority requires only that a patent infringement claim give
 6   the accused infringer fair notice of what the claim is and the ground upon which it rests. The
 7   parties agree that O’Brien’s Complaint identifies Microsoft’s specific accused product
 8   CLDFLT.SYS, and explains how the accused minidriver interacts, infringingly, with the
 9   Windows® operating system. The question to be decided is whether O’Brien’s accusation of
10   CLDFLT.SYS is expressed with the level of specificity necessary to meet the requirement of
11   “a short and plain statement of the claim showing that the pleader is entitled to relief” under
12   Federal Rule of Civil Procedure 8.
13                                       III. FACTUAL BACKGROUND
14           On October 10, 2019, O’Brien filed a Complaint for infringement of his patent, U.S.
15   Patent 8,380,808 (“the ‘808 patent”) in the United States District Court for the Western District
16   of Washington. In response, Microsoft has filed a 12(b)(6) motion fashioned as an
17   Iqbal/Twombly motion for failing to state plausible facts that show O’Brien has a claim against
18   Microsoft.
19           It is not that O’Brien has not alleged infringement in the Complaint. In fact, the Parties
20   agree that O’Brien’s Complaint identifies the patent, the independent claims, and the accused
21   instrumentality (“CLDFLT.SYS and its attendant technology”). 3 Importantly, O’Brien does not
22   accuse the whole of the operating system as the Motion seems to assert4 but, rather, O’Brien
23
     3
       Dkt. 8, Motion, page 5, lines 5-8.
24   4
       “Notably, the functionality provided by the Windows 10 product is nearly endless. As a result, Microsoft cannot
     ascertain from the Complaint what lines O’Brien is drawing in his allegations as between the CLDFLT.SYS
25   minifilter and “attendant” software or technology, and the myriad other features of Windows 10.” Dkt. 8, page 6,
     lines 20-23.
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                              Williams, Kastner & Gibbs PLLC
                                                                                  601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 2                          Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                          (206) 628-6600

     6980989.3
                 Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 8 of 23




 1   accuses a very specific function within the system. Those familiar with the Windows®

 2   Operating System are aware that “[t]he CLDFLT.SYS mini filter interacts with a Microsoft-
 3   provided dynamic link library, CLDAPI.DLL, which includes a collection of subroutines
 4   distributed with Windows 10.5 When CLDFLT.SYS interacts with the operating system,
 5   CLDAPI.DLL is loaded into memory in user mode and communicates with the mini filter
 6   CLDFLT.SYS either by a global filter message port or by a file system control,
 7   FSCTL_HSM_CONTROL, to invoke the same sort of partial selective transfer of data in
 8   response to input or output commands.”6 While Microsoft recognizes the accusation of
 9   CLDFLT.SYS, it simultaneously asserts that what the Complaint contains is not a sufficiently
10   plausible identification of infringement by a specific part of the Windows® Operating System.
11           Microsoft asserts that the Complaint lacks sufficient factual allegations to prepare a
12   defense. In the instant Motion, Microsoft asserts that O’Brien has failed to link each limitation
13   of each claim to specific actions by the accused minifilter.7 What Microsoft is requiring here is
14   a “A chart identifying specifically where each element of each Asserted Claim is found within
15   each Accused Device, including for each claim element that such party contends is governed
16   by 35 U.S.C. § 112(6), the identity of the structure(s), act(s), or material(s) in the Accused
17   Device that performs the claimed function.”8 This is commonly known as a claim chart and, in
18   the Western District, draws its name from Local Patent Rule 120(c). Microsoft asserts, and
19   does so without controlling authority, that because “the allegations in these paragraphs are
20   largely divorced from any particular claim limitation”9, Microsoft does not have notice of what
21   is being accused.
22
23
     5
       Dkt. _____, Declaration of Anthony Mason, ¶ 7.
24   6
       Dkt. 1, Complaint, ¶ 18.
     7
       Dkt. 8, Motion, page 2, lines 17-23.
25   8
       Local Patent Rule 120(c), Western District of Washington.
     9
       Dkt. 8, Motion, page 4, lines 15-16.
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                  Williams, Kastner & Gibbs PLLC
                                                                      601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 3              Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                              (206) 628-6600

     6980989.3
                 Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 9 of 23




 1           Those with ordinary skill in the art, in this case, ordinary skill in Windows®,

 2   understand O’Brien accuses the “multiple clearly identifiable components in the current
 3   version of Windows 10 [which] utilize the “Cloud Filtering API”, [] the mechanism that
 4   Microsoft has documented for using the functionality of ‘CLDFLT.SYS’.”10 Microsoft is
 5   aware that the accused instrumentality “is a file system mini-filter driver that Microsoft has
 6   added to Windows to enable sparse storage of files. 11 Specifically, when associated with a
 7   “cloud storage service” such as Microsoft’s OneDrive product offering, CLDFLT.SYS permits
 8   storage of a “stub” file that contains sufficient information for the contents of the file to be
 9   retrieved from a remote storage location as needed.”12 The Complaint unambiguously accuses
10   the “CLDFLT.SYS” as practicing the patent.”13
11   A.      Content of O’Brien’s Complaint for Patent Infringement.
12           The ‘808 patent is titled “Dynamic Medium Content Streaming”14, and issued in 2013.
13   As the Background of the Invention section to the ‘808 patent states, “The on-demand
14   requester object includes a minifilter associated with a filter manager in an I/O stack. The
15   minifilter receives each I/O request from the application, references a table that includes at
16   least one address where each data pack required to fulfill each I/O request is located, and
17   determines if the data pack has been streamed to the system. The table may also include a size
18   indicator for each data pack.”15
19           CLDFLT.SYS is a Microsoft product and was first included in the 1709 release of
20   Windows 1016; there is little question that O’Brien sufficiently alleges Microsoft as a direct
21
22   10
        Dkt. _____, Declaration of Anthony Mason, ¶ 5.b.
     11
        https://docs.microsoft.com/en-us/windowshardware/drivers/install/components-of-a-driver-package.
23   12
        Id., ¶ 11.
     13
        Id., ¶ 26.
24   14
        Dkt. 1-1, Ex. 1, USP 8,380,808.
     15
        Id., Col. 2, Lines 46-56.
25   16
        Dkt. _____, Declaration of Anthony Mason, ¶ 12; https://docs.microsoft.com/en-
     us/windows/win32/cfapi/cloud-filter-reference.
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                            Williams, Kastner & Gibbs PLLC
                                                                                601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 4                        Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                        (206) 628-6600

     6980989.3
               Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 10 of 23




 1   infringer.17 Thus, the first element, i.e. the plausible accusation of Microsoft as an infringer as

 2   that term is defined under the “makes, uses, offers to sell, or sells any patented invention”18
 3   mantra has been fulfilled.
 4             O’Brien’s Complaint explicitly alleges that CLDFLT.SYS infringes Claims 1 and 14 of
 5   USP 8,380,808.19 It is hard to imagine that the language of the Complaint would be
 6   meaningless to the leading developer of personal-computer software systems and
 7   applications.20 While not conceding that a full claim chart, as is properly required by Local
 8   Rule 120(c) (to be produced “[w]ithin 15 days of the Scheduling Conference or, if there is no
 9   Scheduling Conference, entry of the case schedule”21) needs now to be disclosed, O’Brien
10   supplies the following chart to demonstrate that even if Microsoft were justified in requiring a
11   specific identification of infringement, it is present in the Complaint lacking only a tabular
12   format:
13   1. A streaming on demand system comprising Microsoft has formulated an HSM minifilter
14   an on-demand requester object installed on a having the current name CLDFLT.SYS and
15   computing device, said on-demand requester has assigned it an altitude of 180,451, placing
16   object being configured to receive I/O it just beneath and therefore ahead of the
17   requests on behalf of an application for which BitRaider minifilter at 182,100. Just as does
18   data is available in data packs for streaming the Bitraider minifilter, the CLDFLT.SYS
19   delivery, said on-demand requester object minifilter                manages      the     communication
20   being responsive to application I/O requests, between applications and                    the   interfaces
21   said application I/O requests corresponding to provided by device drivers. The Cloud Filter
22   sequential and non-sequential data packs,                API provides functionality at the boundary
23
     17
        Dkt. 1, Complaint, ¶ 16.
24   18
        35 U.S.C. § 271, Infringement of Patent.
     19
        Dkt. 1, Complaint, ¶ 20.
25   20
        https://www.britannica.com/topic/Microsoft-Corporation.
     21
        Local Patent Rule 120(c), Western District of Washington.
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                        Williams, Kastner & Gibbs PLLC
                                                                            601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 5                    Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                    (206) 628-6600

     6980989.3
             Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 11 of 23




 1                                                between the user mode and the file system.
 2                                                This API handles creation and management of
 3                                                placeholder files and directories. Complaint,
 4                                                ¶ 15.
 5   said data packs being portions of a complete Another              included                    function,
 6   data stream, said I/O requests determining an HsmfRForPreRead indicates whether file data
 7   order in which data packs are sought for the is present and where it is, makes that data
 8   application,                                 available to fulfill an I/O Request by the I/O
 9                                                manager.    If    the     data       is    not    present,
10                                                CLDFLT.SYS asks for the data to be
11                                                populated    by         initiating        the    function
12                                                HsmpRecallInitiateHydration. Hydrating an
13                                                object is taking an object that exists in
14                                                memory, that doesn’t yet contain any domain
15                                                data (“real” data), and then populating it with
16                                                domain data (such as from a database, from
17                                                the network, or from a file system). Complaint
18                                                ¶ 20.
19   said on-demand requester object comprising a When CLDFLT.SYS interacts the operating
20   minifilter associated with a filter manager in system, CLDAPI.DLL is loaded into memory
21   an I/O stack, said filter manager being in user mode and communicates with the mini
22   configured to call the minifilter,           filter CLDFLT.SYS either by a global filter
23                                                message port or by a file system control,
24                                                FSCTL_HSM_CONTROL, to invoke the
25                                                same sort of partial selective transfer of data

     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                Williams, Kastner & Gibbs PLLC
                                                                    601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 6            Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                            (206) 628-6600

     6980989.3
             Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 12 of 23




 1                                                  in response to input or output commands.
 2                                                  Complaint ¶ 19.
 3   said minifilter having a preoperation callback One such infringing action is performed by
 4   routine for the I/O request registered with the one   of the     calls    included      within    the
 5   filter manager,                                CLDFLT.SYS,                                   namely
 6                                                  HsmRecallTransferPlaceholders.                     The
 7                                                  CLDFLT.SYS mini filter interacts with a
 8                                                  Microsoft-provided dynamic link               library,
 9                                                  CLDAPI.DLL, which includes a collection of
10                                                  subroutines distributed with Windows 10.
11                                                  When CLDFLT.SYS interacts the operating
12                                                  system, CLDAPI.DLL is loaded into memory
13                                                  in user mode and communicates with the mini
14                                                  filter CLDFLT.SYS either by a global filter
15                                                  message port or by a file system control,
16                                                  FSCTL_HSM_CONTROL, to invoke the
17                                                  same sort of partial selective transfer of data
18                                                  in response to input or output commands.
19                                                  Complaint ¶ 19.
20
21
22
23
24
25

     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                  Williams, Kastner & Gibbs PLLC
                                                                      601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 7              Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                              (206) 628-6600

     6980989.3
             Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 13 of 23




 1   and said minifilter being configured to receive Evoking, for example, the included call
 2   each I/O request from the application, said CfGetPlaceholderRangeInfo                      effects     the
 3   minifilter   being    further   configured   to retrieval of the claimed table (Independent
 4   reference a table that includes names and Claims 1 and 14) of the layout information as
 5   paths with at least one offset address and it       is being       maintained          by the driver.
 6   length where each data pack required to fulfill Complaint ¶ 20.
 7   each I/O request is located,
 8   said minifilter being further configured to The function HsmRecallTransferPlaceholders
 9   determine if the data pack has been streamed effects the copying of placeholder data into a
10   to the system, and said application being a return buffer. Another included function,
11   program configured to use the data packs that HsmfRForPreRead indicates whether file data
12   fulfill each I/O request when the data packs is present and where it is, makes that data
13   are available on the computing device.          available to fulfill an I/O Request by the I/O
14                                                   manager.    If     the     data       is    not    present,
15                                                   CLDFLT.SYS asks for the data to be
16                                                   populated     by         initiating        the    function
17                                                   HsmpRecallInitiateHydration.                     Complaint
18                                                   ¶ 20.
19
             However, if Local Patent Rule 120 has any purpose whatsoever, it is fair to assume that
20
     the standard for disclosure set out there must, by inference, be less than the standard for
21
     disclosure set out in Rule 8. If the two were equivalent, there would be no purpose for Rule
22
     120(c) as every Complaint will need to include the exact same information in the same form to
23
     survive a 12(b)(6) motion. Given that the Complaint includes a particularized accusation of
24
     CLDFLT.SYS rather than simply an accusation of the whole of the Windows® operating
25

     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                    Williams, Kastner & Gibbs PLLC
                                                                        601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 8                Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                (206) 628-6600

     6980989.3
             Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 14 of 23




 1   system, it is particular, factual, and plausible. Yet, the Motion recognizes the particular

 2   accusation of a specific minifilter functioning at a specific altitude that Microsoft itself
 3   assigned is not vague or ambiguous. Microsoft must be charged with knowledge of the
 4   minifilter as Microsoft maintains a comprehensive list of current altitude assignments and
 5   publishes the same. 22 The Motion asserts that because of the complexity of Windows® there is
 6   no practical way to accuse any part of the operating system without providing a claim chart in
 7   the Complaint. That Microsoft elects to infringe in an arcane and technical field, however, does
 8   not shift the Rule 8 requirement of “a short and plain statement” to a claim chart as necessary
 9   to put Microsoft on notice of O’Brien’s allegation of infringement. Yet, because the parties
10   agree that CLDFLT.SYS is accused, not the whole of the operating system, the Complaint
11   certainly meets Iqbal/Twombly.
12                                               IV. DISCUSSION
13           The standard is as set forth in Federal Rule of Civil Procedure 8(a): a pleading that
14   states a claim for relief needs only to contain “a short and plain statement of the claim showing
15   that the pleader is entitled to relief.” So although a complaint “must have sufficient factual
16   allegations to state a claim to relief that is plausible on its face,” “detailed factual allegations
17   are not required.”23 Indeed, “the statement need only give the defendant fair notice of what the
18   ... claim is and the ground upon which it rests.”24
19   A.      O’Brien’s Direct Infringement Allegations Go Beyond the Requirements of Controlling
             Federal Circuit Authority.
20
             A Rule 12(b)(6) motion in any civil case is analyzed under the standard announced in
21
     Bell Atlantic Corp. v. Twombly.25 To survive a Rule 12(b)(6) motion, the plaintiff must state a
22
23
     22
        https://docs.microsoft.com/en-us/windows-hardware/drivers/ifs/allocated-altitudes.
24   23
        XpertUniverse, Inc. v. Cisco Systems, Inc., Case No. 17-cv-03848-RS, 2017 WL 4551519, at *3 (N.D. Cal. Oct.
     11, 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
25   24
        VGH, 888 F.3d at 1260 (quoting Erickson, 551 U.S. at 93; Twombly, 550 U.S. 544).
     25
        550 U.S. 544 (2007). Iqbal, 556 U.S. at 678-79.
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                            Williams, Kastner & Gibbs PLLC
                                                                                601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 9                        Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                        (206) 628-6600

     6980989.3
              Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 15 of 23




 1   claim that is “plausible on its face.” A claim is plausible on its face “when the plaintiff pleads

 2   factual content that allows the court to draw the reasonable inference that the defendant is
 3   liable for the misconduct alleged.”26 The complaint “must contain sufficient factual matter,
 4   accepted as true, to ‘state a claim to relief that is plausible on its face.’27 The facts in the
 5   Complaint must “raise a right to relief above the speculative level,” and into the “realm of
 6   plausible liability.”28 In other words, the complaint must allege enough facts to move past
 7   possibility and on to plausibility of “entitlement to relief.”29
 8            Determining whether a complaint states a plausible claim for relief [is]…a
              context-specific task that requires the reviewing court to draw on its judicial
 9            experience and common sense. But where the well-pleaded facts do not permit
              the court to infer more than the mere possibility of misconduct, the complaint
10
              has alleged—but it has not “show[n]”—“that the pleader is entitled to relief.”30
11
              While a complaint attacked by a Rule 12(b)(6) motion needs only to set forth detailed
12
     factual allegations to survive, Microsoft instead demands that O’Brien provide its detailed
13
     infringement contentions in its Complaint. Microsoft relies only upon Iqbal/Twombly
14
     precedent decided outside of the context of patent infringement cases to assert that a claim
15
     chart is necessary. But within the context of patent law, the Federal Circuit has considered
16
     Iqbal/Twombly and has expressly held that a limitation-by-limitation analysis is unnecessary.
17
     In Disc Disease Solutions Inc. v. VGH Solutions, Inc. (“VGH”)31, the plaintiff asserted a patent
18
     with a number of detailed limitations describing a spinal brace. The complaint identified the
19
     defendant’s products, and attached a photograph of them. The plaintiff’s sole factual
20
     infringement allegation was that the defendant’s products “meet each and every element of at
21
22   26
        Id. at 678 (citing Twombly, 550 U.S. at 556); Gonzales v. Kay, 577 F.3d 600, 603 (5th Cir. 2009); Fields v.
     Dep’t of Pub. Safety, 911 F. Supp. 2d 373, 383 (M.D. La. 2012) (Jackson, J.).
23   27
        Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
     28
        See Twombly, 550 U.S. at 555.
24   29
        Id. at 558.
     30
        Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)) (internal citation omitted); see also Gonzales, 577 F.3d
25   at 603 (same).
     31
        Disc Disease Solutions Inc. v. VGH Solutions, Inc. 888 F. 3d 1256 (CAFC 2018).
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                               Williams, Kastner & Gibbs PLLC
                                                                                   601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 10                          Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                           (206) 628-6600

     6980989.3
             Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 16 of 23




 1   least one claim of the ‘113 ... Patent, either literally or equivalently.”32 The defendant moved to

 2   dismiss the patentee’s infringement claim under Rule 12(b)(6) and the District Court granted
 3   the motion. 33
 4           The Federal Circuit reversed because, even though the plaintiff’s allegations simply
 5   stated that the limitations were met, the technology was sufficiently simple that the defendant
 6   was on notice of the claim. The Federal Circuit put it this way: “This case involves a simple
 7   technology,” and as a result, the plaintiff’s simple allegations were “sufficient under the
 8   plausibility standard of Iqbal/Twombly.” The Federal Circuit held that the complaint must
 9   provide fair notice, not evidentiary infringement contentions. “[The patentee’s] disclosures and
10   allegations are enough to provide [defendant] fair notice of infringement of the asserted
11   patents. The district court, therefore, erred in dismissing [patentee’s] complaint for failure to
12   state a claim.”34 As the Supreme Court has explained, the plausibility requirement is not akin to
13   a “probability requirement at the pleading stage; it simply calls for enough fact[s] to raise a
14   reasonable expectation that discovery will reveal” that the defendant is liable for the
15   misconduct alleged. 35
16           Microsoft appears to argue, without support, that O’Brien was required to state his
17   entire infringement analysis and theory in his Complaint, including dependent claims.36
18   However, there is no such requirement, nor do the cases cited by Microsoft support such a
19   requirement. In making Microsoft’s argument that it should be entitled to notice at the pleading
20   stage, it enlarges the definition of notice to entitle it, as well, to a chart of claim limitations of
21
22
23   32
        888 F.3d at 1258.
     33
        Id. at 1258-59.
24   34
        Id. at 1260.
     35
        In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1341 (Fed. Cir. 2012)
25   (quoting Bell Atl. v. Twombly, 550 U.S. 544, 556 (2007)).
     36
        Dkt. 8, Motion, page 7, lines 12-14.
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                              Williams, Kastner & Gibbs PLLC
                                                                                  601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 11                         Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                          (206) 628-6600

     6980989.3
             Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 17 of 23




 1   specific claims and designation of the precise mechanism wherein the limitation is present is

 2   belied by both the local patent rules and Federal Circuit authority.”37
 3           Like the Federal Circuit, the Northern District of California has concluded that what
 4   Microsoft demands--infringement contentions--are not required at the pleading stage.38 Under
 5   substantially similar Patent Rules, the Northern District of California is not inclined to belabor
 6   the Rule 12 motion practice. 39 And, the Northern District is not alone in this.40 In, for example,
 7   XpertUniverse, the accused infringer moved to dismiss the patentee’s direct infringement
 8   claims, arguing that the patentee did “not allege with specificity how each product
 9   incorporates” the accused technology. The Court denied the motion and held that the patentee’s
10   purely text-based allegations (i.e. lacking any claim chart) about how the accused product
11   corresponded to the limitations of an exemplary claim satisfied Rule 12(b)(6).41 In so holding,
12   the Court noted that “[i]n the context-specific task of reviewing a complaint for plausibility, ‘a
13   formal charting of claim elements against each accused product’ is not always necessary.”42
14           Until its recent abrogation, the Federal Circuit relied on former Rule 84, which
15   provided that the Appendix of Forms would suffice for the Federal Rules of Civil Procedure.
16   Form 18, a sample complaint for patent infringement, required only five allegations: (1) a
17
18   37
        Windy City Innovations, LLC v. Microsoft Corp., 193 F. Supp. 3d 1109, 1115 (N.D. Cal. 2016).
     38
        See XpertUniverse, 2017 WL 4551519, at *5.
19   39
        See Avago Techs. Gen. IP (Singapore) PTE Ltd. v. Asustek Computer, Inc., No. 15-CV-04525-EMC, 2016 WL
     1623920, *4 (N.D. Cal. Apr. 25, 2016) (Moreover, this District generally has not required detailed infringement
20   theories until the time that infringement contentions are served, which is typically several months after a
     complaint has been filed).
21   40
        See, e.g., InCom Corp. v. Walt Disney Co., 2016 U.S. Dist. LEXIS 71319, *8 (C.D. Cal. Feb. 4, 2016) (Where a
     complaint identifies the defendant's “products and alleg[es] that they perform the same function as Plaintiff's
22   patented system,” it passes muster under Rule 8); Telebrands Corp. v. Ragner Tech Corp, 2016 U.S. Dist. LEXIS
     114436, *10 (D.N.J. Aug. 25, 2016) (“[T]he Court rejects Telebrands' invitation to make claim identification a
23   requirement under Federal Rule of Civil Procedure 8(a) for every patent-infringement complaint given a review of
     the persuasive case law.”); InsideSales.com, Inc. v. SalesLoft, Inc., No. 2:16CV859DAK, 2017 WL 2559932, *4
24   (D. Utah June 13, 2017); Hologram USA, Inc. v. Pulse Evolution Corp., No. 14-cv-0772-GMN-NJK, 2016 WL
     199417, *2 (D. Nev. Jan. 15, 2016).
25   41
        Id.
     42
        Id. (even while noting that the patentee’s mapping of claim elements was in ¶¶ 79-87 of the complaint).
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                             Williams, Kastner & Gibbs PLLC
                                                                                 601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 12                        Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                         (206) 628-6600

     6980989.3
              Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 18 of 23




 1   statement of jurisdiction; (2) a statement that the plaintiff owned the asserted patent; (3) a

 2   statement that the defendant had been infringing the patent by making, selling, and/or using an
 3   accused device; (4) a statement that the plaintiff had given the defendant notice of its
 4   infringement; and (5) a demand for injunctive and/or monetary relief. Indeed, the Federal
 5   Circuit has also expressly rejected this argument, including recently. 43 Nor has Microsoft
 6   presented any such Federal Circuit or Supreme Court decision overturning this. Thus, without
 7   any overturning law, the Federal Circuit's holding that the specific infringement contentions are
 8   not required.
 9            In 2012, in In re Bill of Lading44, the Federal Circuit acknowledged that Form 18 might
10   have only presented a “bare allegation” of direct infringement, but stood by its conclusion in
11   McZeal,45 that a patent infringement complaint which followed Form 18 would survive a
12   motion to dismiss. The Federal Circuit stated to the extent any conflict existed between
13   Twombly and the Forms, the Forms would control. The Federal Circuit therefore did not need
14   to decide whether minimum compliance with Form 18 ever falls short of Twombly’s
15   plausibility standard.
16            There is no doubt that O’Brien’s allegations are more detailed than the allegations the
17   Federal Circuit found appropriate in VGH, thus, are sufficient under controlling Federal Circuit
18   authority. Yet, O’Brien went further than required under VGH by describing how
19   CLDFLT.SYS interacts with the existing Filter Manager and the I/O Manager in the Windows
20
21   43
        Phonometrics, Inc. v. Hospitality Franchise Sys., Inc., 203 F.3d 790, 794 (Fed.Cir.2000) (reversing district court
     order, which dismissed a complaint with leave to amend to include specific allegations about each element of the
22   claims of the asserted patent); Lifetime Indus., Inc. v. Trim-Lok, Inc., 869 F.3d 1372, 1377 (Fed. Cir. 2017) (“we
     have never recognized [] a distinction” or “difference between the requirements of Form 18 and Iqbal/Twombly.”)
23   (citing K-Tech Telecomms., Inc. v. Time Warner Cable, Inc., 714 F.3d 1277, 1284 (Fed. Cir. 2013) (“That Form
     18 would control in the event of a conflict between the form and Twombly and Iqbal does not suggest, however,
24   that we should seek to create a conflict where none exists.”)).
     44
        In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1341 (Fed. Cir. 2012)
25   (quoting Bell Atl. v. Twombly, 550 U.S. 544, 556 (2007)).
     45
        McZeal v. Sprint Nextel Corp., 501 F. 3d 1354 (CAFC 2007).
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                                Williams, Kastner & Gibbs PLLC
                                                                                    601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 13                           Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                            (206) 628-6600

     6980989.3
             Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 19 of 23




 1   architecture. So, for instance, in accusing an instrumentality under the ‘808 patent, O’Brien

 2   identified “an HSM minifilter having the current name CLDFLT.SYS”, surely O’Brien’s
 3   allegation that Microsoft “has assigned it an altitude of 180,451, placing it just beneath and
 4   therefore ahead of the BitRaider minifilter at 182,100” is sufficient to put Microsoft on notice
 5   as to exactly what instrumentality is being accused.
 6           And, what does Microsoft know of Windows® and CLDFLT.SYS? As indicated by
 7   Mr. Mason, “[a] search of Microsoft’s public facing website quickly identifies the presence of
 8   the           name             CLDFLT.SYS              (https://docs.microsoft.com/en-us/windows-
 9   hardware/drivers/ifs/allocated-altitudes). From this, it becomes clear that this is a file system
10   filter driver, registered to Microsoft Corporation.”46 The Federal Circuit has held that the
11   complaint must provide fair notice, not evidentiary infringement contentions. “[O’Brien’s]
12   disclosures and allegations are enough to provide [Microsoft] fair notice of infringement of the
13   asserted patents.”47 The standard is not one of putting some stranger to the technology on
14   notice but, specifically, to put Microsoft, as defendant, on notice. Where the information is
15   drawn from Microsoft’s own website, is it unfair to charge Microsoft with that knowledge?
16           It is certainly fair to assume that Microsoft knows that CLDFLT.SYS is “a file system
17   mini-filter driver that Microsoft has added to Windows to enable sparse storage of files.
18   Specifically, when associated with a ‘cloud storage service’ such as Microsoft’s OneDrive
19   product offering, it permits storage of a ‘stub’ file that contains sufficient information for the
20   contents of the file to be retrieved from a remote storage location as needed.”48 The industry is
21   certainly aware that such is what CLDFLT.SYS does. That knowledge alone addresses several
22   of the limitations of either of Claims 1 or 14. In reviewing whether the Complaint does contain
23
24
     46
        Dkt. _____, Declaration of Anthony Mason, ¶ 10.
25   47
        888 F.3d at 1258.
     48
        Dkt. _____, Declaration of Anthony Mason, ¶ 11.
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                    Williams, Kastner & Gibbs PLLC
                                                                        601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 14               Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                (206) 628-6600

     6980989.3
             Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 20 of 23




 1   adequate factual allegations, we know that those having ordinary skill in the art would find the

 2   allegations to be sufficiently factual to understand what is being accused.
 3            What is most disingenuous in Microsoft’s position is that any of the limitations in either
 4   of the independent claims (Claims 1 and 14) that do not explicitly refer to a “minifilter” were
 5   presented as context and are inherently present in the Windows® architecture (e.g. Filter
 6   Manager and I/O Manager). It is only the limitations relating to the minifilter that assert the
 7   elements of novelty in the invention. For instance, asserting, as does the Motion, that in the
 8   Complaint there is no detailed explanation as to how minifilters are loaded49 is without merit.
 9   That loading of the minifilters, however, is common to any installation even prior to the 1709
10   release of Windows 10.50 That is what the Filter Manager does and is simply inherent in
11   Windows as part of its architecture.51 There ought to be no need to point out to Microsoft how
12   its Filter Manager works.
13            At base, Microsoft’s motion is really a request for discovery and a preview of
14   infringement contentions. Microsoft says as much: “The only analysis the Complaint provides
15   for these claims is found in paragraphs 19 and 20, where the Complaint refers to the ‘claimed
16   structure of the patent in suit’ and ‘the method the patent claims set out.’ But the allegations in
17   these paragraphs are largely divorced from any particular claim limitation, forcing Microsoft to
18   guess at what it does that O’Brien believes infringes claims 1 and 14.”52 The Complaint
19   expresses what the accused device does, using language common to the industry. As the
20   purpose of the complaint is to inform of the infringement, and because infringement charts are
21   not necessary for that purpose, the Complaint having a short clear statement of what is being
22
23
24   49
        Dkt. 8, Motion, page 9, lines 16-19.
     50
        Dkt. _____, Declaration of Anthony Mason, ¶ 18.
25   51
        https://docs.microsoft.com/en-us/windowshardware/drivers/ifs/installing-a-minifilter-driver.
     52
        Dkt. 8, Page 8, Lines 13-19.
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                               Williams, Kastner & Gibbs PLLC
                                                                                   601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 15                          Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                           (206) 628-6600

     6980989.3
              Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 21 of 23




 1   accused in language Microsoft itself publishes, one is lead to the conclusion that the Complaint

 2   is adequate and that Microsoft’s Motion should be denied.
 3   B.       O’Brien has Agreed with Microsoft to Withdraw his Intentional Infringement Claim
              Without Prejudice.
 4
              In discussion with Microsoft, O’Brien has agreed to withdraw his claim of intentional
 5
     infringement and his prayer for enhanced damages pursuant to 35 U.S.C. § 284, which
 6
     authorizes enhanced damages against infringers. The relevant portion of the statue states
 7
     merely that a district “court may increase the damages up to three times the amount found or
 8
     assessed”. The parties agree that this withdrawal is without prejudice to O’Brien’s right to
 9
     amend at a later date should discovery yield information to make the assertion appropriate. In
10
     the event that the Court determines amendment of the Complaint appropriate, O’Brien will
11
     amend the Complaint accordingly.
12
                                             V. ALTERNATIVE MOTION
13
              In the event that the Court finds the Complaint deficient in its specific allegations
14
     accusing CLDFLT.SYS as infringing the ‘808 patent, O’Brien, moves, in the alternative, to be
15
     granted leave to amend the Complaint in a manner consistent with the findings of this Court.
16
     To do so works no prejudice to Microsoft at this early stage in the proceedings.
17
              Certainly, should the Court find that more factual allegations are necessary, the proper
18
     means of addressing this deficiency would generally be to grant the Plaintiff leave to amend.53
19
     A complaint should not be dismissed under Fed.R.Civ.P. 12(b)(6) unless it appears beyond
20
     doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him
21
     to relief. 54 Dismissal under Fed.R.Civ.P. 12(b)(6) may be based upon “the lack of a cognizable
22
23   53
        If a claim is based on a proper legal theory but fails to allege sufficient facts, the plaintiff should be afforded the
     opportunity to amend the complaint before dismissal. Keniston v. Roberts, 717 F.2d 1295, 1300 (9th Cir.1983). If
24   the claim is not based on a proper legal theory, the claim should be dismissed. Id. “Dismissal without leave to
     amend is improper unless it is clear, upon de novo review, that the complaint could not be saved by any
25   amendment.” Moss v. U.S. Secret Service, 572 F.3d 962, 972 (9th Cir.2009).
     54
        Conley v. Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957).
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                                    Williams, Kastner & Gibbs PLLC
                                                                                        601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 16                               Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                                (206) 628-6600

     6980989.3
                Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 22 of 23




 1   legal theory or the absence of sufficient facts alleged under a cognizable legal theory.”55 But

 2   given the lack of any procedural bar to refiling, the lack of any prejudice to Microsoft, and the
 3   fact that Microsoft should certainly be adequately informed of the infringement based upon the
 4   industry-wide use of the terms the Complaint contains,56 dismissal of the instant action without
 5   leave to amend would not be consistent with the ends of justice.
 6                                           VI. EVIDENCE RELIED UPON
 7              In support of its Response, Plaintiff relies on the Argument and Authorities herein, the
 8   Declaration of William Anthony Mason (and exhibit attached thereto), and the pleadings and
 9   documents previously submitted to the Court.
10                                                  VII. CONCLUSION
11              For the foregoing reasons, Plaintiff respectfully requests that the Court deny Defendant
12   Microsoft Corporation’s Motion to Dismiss Complaint Under Rule 12(b)(6).
13              DATED this 2nd day of December, 2019.
14                                                                 s/ Mark Lawrence Lorbiecki
                                                                   Mark Lawrence Lorbiecki, WSBA #16796
15                                                                 s/ Daniel A. Brown
                                                                   Daniel A. Brown, WSBA #22028
16                                                                 s/ Scott B. Henrie
                                                                   Scott B. Henrie, WSBA #12673
17                                                                 WILLIAMS, KASTNER & GIBBS PLLC
                                                                   601 Union Street, Suite 4100
18                                                                 Seattle, WA 98101-2380
                                                                   Tel: (206) 628-6600
19                                                                 Fax: (206) 628-6611
                                                                   Email: mlorbiecki@williamskstner.com
20                                                                         dbrown@williamskastner.com
                                                                           shenrie@williamskastner.com
21
                                                                   Attorneys for Plaintiff
22
23   .
24
25   55
          Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir.1990).
     56
          Dkt. _____, Declaration of Anthony Mason, ¶ 26.
     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                               Williams, Kastner & Gibbs PLLC
                                                                                   601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 17                          Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                                           (206) 628-6600

     6980989.3
             Case 2:19-cv-01625-RAJ Document 19 Filed 12/02/19 Page 23 of 23




 1                                  CERTIFICATE OF SERVICE
 2           I hereby certify under penalty of perjury under the laws of the State of Washington that
 3   I electronically filed the foregoing with the Clerk of the Court using the CM/ECF system,
 4   which will send electronic notification of such filing to all CM/ECF participants who have
 5   appeared:
 6
     Attorneys for Defendant Microsoft
 7   Corporation:
 8   Robin E. Wechkin, WSBA #24746
     Sidley Austin LLP
 9   1420 Fifth Avenue, Suite 1400
     Seattle, WA 98101
10   rwechkin@sidley.com
11           DATED this 2nd day of December, 2019.
12                                                    s/ Mark Lawrence Lorbiecki
                                                      Mark Lawrence Lorbiecki, WSBA #16796
13
14
15
16
17
18
19
20
21
22
23
24
25

     PLAINTIFF’S RESPONSE TO MICROSOFT CORPORATION’S                  Williams, Kastner & Gibbs PLLC
                                                                      601 Union Street, Suite 4100
     MOTION TO DISMISS COMPLAINT UNDER RULE 12(b)(6) - 18             Seattle, Washington 98101-2380
     (2:19-cv-01625-RAJ)                                              (206) 628-6600

     6980989.3
